Citation Nr: 0707542	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1995.  The veteran also served on active duty for 
training from November 5 to November 21, 1999.  

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  During the pendency of his appeal 
the veteran moved to the Commonwealth of Puerto Rico.  

The  Board of Veterans' Appeals (Board) remanded the 
veteran's claims for additional development in March 2004.  
The development ordered has been completed to the extent 
possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records for the period from October 1987 
to September 1995 do not include any references to a low back 
disorder.  

2.  On November 12, 1999, the appellant fell off a truck and 
suffered an abrasion to the lower back.  

3.  On June 7, 2001 the veteran was injured in a motor 
vehicle accident.  

4.  A March 2002 magnetic resonance imaging (MRI) revealed 
congenitally short pedicles throughout the lumbar spine.  
There was mild central stenosis at L4-5 and no acute 
abnormality.  

5.  There is no competent medical evidence of record which 
reflects the appellant's current low back disorder either 
began in service or increased in severity in service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant filed his claim in March 2001.  The RO sent the 
appellant a letter in June 2001 which informed him of VA's 
duty to assist in obtaining evidence, what the evidence must 
show to establish entitlement, what actions the veteran could 
undertake to assist with his claim.  

The veteran appeared and gave testimony at a hearing in 
October 2002.  VA has requested all the medical records 
identified by the appellant.  VA has either obtained the 
records are been informed they do not exist.  A VA 
examination was performed in January 2006 and a medical 
opinion obtained.  The appellant has not identified any 
additional relevant evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include notice of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  VA sent the veteran this 
notice in July 2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101 (West 
2002)

The term "active military, naval, or air service" includes- 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24)(West 
2002).  

Every veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakeable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2006).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (2006).  

As the VA General Counsel has explained the term defects is 
defined as a structural or inherent abnormality which is more 
or less stationary in nature.  The distinction between a 
disease and a defect is that a disease is considered capable 
of improving or deteriorating, whereas a defect is not 
considered capable of improving or deteriorating.  See 
VAOPGPREC 82-90.  The VA General Counsel concluded that 
diseases of congenital origin may be aggravated in service 
but not defects.  

Factual Background and Analysis.  No abnormality of the spine 
was found on either the service entrance examination in July 
1995 or on service separation examination in July 1987.  
There are no complaints or treatment related to the low back 
in the service medical records for that period.  

Official correspondence verified the veteran was called to 
active duty for training to commence on November 5, 1999 for 
a period of 16 duty days.  

A service medical record dated November 12, 1999 reveals the 
veteran fell off of a five ton truck.  Examination revealed 
some redness and swelling and an abrasion to the right lower 
lumbar region.  The veteran was advised to take it easy for a 
day.  The assessment was fall with an abrasion.  A Statement 
of Medical Examination and duty status indicated his 
disability from the fall was thought to be temporary.  

On December 15, 1999 the veteran visited a VA Outpatient 
Treatment Clinic.  He reported having fallen from the truck.  
He had been having some pruritic pain on the left side of his 
back.  The examiner noted he appeared to be in mild distress.  
Examination of the back showed tenderness to palpation over 
the right lower lumbar area.  

The next record of VA treatment for low back pain appears in 
November 2001.  An assessment of chronic low back pain since 
1999 was noted.  

Records from the veteran's private physician, Dr. F., reveal 
the veteran was injured in a motor vehicle accident on June 
7, 2001.  

A June 2002 Workmen's Compensation Evaluation revealed the 
veteran had been driving a truck for work without seat belts 
when he was hit head on by another vehicle which crossed the 
center line.  The veteran reported having a brief period of 
unconsciousness.  He initially reported his injuries as 
including superficial abrasions to the right hand, neck pain, 
and a severe laceration of the left ear.  He was initially 
treated at a private hospital with suturing of his left ear 
laceration and a scalp laceration.  Prior to the motor 
vehicle accident the veteran reported he did not have any 
significant back pain.  He reported occasional soreness in 
the neck and back area with work-related activities which he 
interpreted as normal.  The diagnostic impression of his low 
back pain was that imaging revealed congenital stenosis at 
L4-5, and electromyography was normal.  The current 
evaluation was consistent with post-traumatic lumbar facet 
syndrome and left sacroiliitis in addition to other possible 
etiologies.  The veteran also exhibited superimposed regional 
myofascial pain syndrome.  

A March 2002 magnetic resonance imaging (MRI) revealed 
congenitally short pedicles throughout the lumbar spine.  
There was mild central stenosis at L4-5 and no acute 
abnormality.  

The veteran appeared and gave testimony before a Decision 
Review Officer at the RO in October 2002.  The veteran 
testified he hurt himself when he fell off a truck in 
November 1999.  He had not received any other treatment after 
he returned than that at the Dothan VA.  He was involved in a 
motor vehicle accident in June 2001.  Prior to the accident 
he stated he was having problems with his lower back.  When 
he lifted heavy objects it was a problem.  He also had 
difficulty sitting or standing for long periods.  He was also 
having some tingling in to his legs and numbness.  His main 
injuries in the car accident involved his head.  His back 
worsened after the accident.  He believed it was from the 
truck flipping over.  He testified that when he had a 
magnetic resonance imaging the doctor told him his lumbar was 
bad and that it did not look as if it happened in the 
accident.  (T-1,2,3).  

A July 2005 Decision of the Social Security Administration 
indicates the veteran was found to be disabled from October 
2001.  The veteran had stopped working in November 2001 after 
he was injured in a motor vehicle accident in June 2001.  He 
had received $18000 as compensation for his injuries.  

A VA examination was conducted in January 2006.  The veteran 
told the examiner he first had low back pain in 1987.  His 
severe back pain started after he fell in November 1999.  He 
reinjured his back in a motor vehicle accident in 2001.  The 
VA physician diagnosed mild degenerative joint disease and 
paravertebral muscle spasm, congenitally short pedicles at 
all levels with mild central stenosis at L4-5, degenerative 
joint disease at L4-5 with a bulging disc with degenerative 
disc disease at L5-S1 with a small herniated disc, with 
bilateral lumbar radiculopathy.  

In the opinion of the VA examiner there was less than 50 
percent probability that his current low back disorder was 
related to his military service and to the injury in November 
1999.  The absence of any record of treatment from November 
1999 to November 2001 pointed out the event in November 1999 
was acute and transitory and resolved with treatment.  
Further the VA examiner stated the veteran was born with a 
congenital lumbar condition that was confirmed by MRI and the 
low back pathology found on VA examination was due to the 
natural progression of the disease.  The VA examiner had 
reviewed the military records, the private and VA records.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The medical records from the veteran's first period of 
service from October 1987 to September 1995 do not include 
any references to the low back disorder.  The veteran has 
stated he first had low back pain in 1987.  There is no 
documentation of any low back pathology in the record.  For 
that reason the Board has concluded that there is no basis in 
the record for finding that a low back disorder was either 
incurred in or aggravated during his initial service.  While 
the unequivocal diagnoses from MRI by both private had VA 
physicians of a congenital low back disorder clearly rebuts 
the presumption of soundness, there is no clinical record of 
any flare ups or symptoms of a low back disorder during that 
period.  Therefore, there is no basis for finding any 
increase in the veteran's congenital low back disorder in 
service during the period from October 1987 to September 
1995.  

When the appellant has claims which arise from different 
periods of service the appellant must establish basic 
eligibility for VA benefits based upon each period of 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  That involves verification of active service, the 
type of active service, such as active duty, active duty for 
training or inactive duty for training.  In order to 
determine the laws and regulations which are applicable in 
each instance, the Board must consider the type of service, 
length of service, and whether the service was during 
peacetime or wartime, and the dates of such service.  

There is no question that the veteran's first period of 
service October 1987 to September 1995, meets the criteria 
for active duty set out at 38 U.S.C.A. § 104 (West 2002); 
38 C.F.R. § 3.6 (2004).  The nature, length and dates of his 
service meet the criteria for basic eligibility, and he is 
considered a "veteran" and eligible for VA benefits based 
on service during that period.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225,227 (1991).  
The presumption of soundness provides that every veteran 
shall be taken to have been in sound condition ....38 U.S.C.A. 
§ 1111(West 2002); 38 C.F.R. § 3.304(b)(2006).  Therefore, 
the appellant's period of active duty for training can only 
be considered active service if he was disabled from a 
disease or injury incurred or aggravated during the period of 
service and he attained the status of veteran.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

So, for the period of his active duty for training in 
November 1999, the appellant is not afforded the presumption 
of soundness.  The MRI of March 2002 demonstrated the veteran 
had a congenital disorder of the lumbar spine.  The VA 
physician has stated that the current pathology of the spine 
was only the natural progress of the congenital disorder and 
that the November 1999 injury was acute and transitory.  

That finding is consistent with the appellant's reports of 
his history in the Workmen's Compensation evaluation and with 
the lack of any documented medical complaints of low back 
pain between December 1999 and June 1001.  

The Board has discounted the veteran's statements that his 
current low back pain began in 1999 since his statements are 
inconsistent.  He told the examiner who performed the 
Workmen's Compensation Evaluation he had only normal symptoms 
after heavy lifting at work prior to his June 2001 motor 
vehicle accident.  He told VA examiners at the outpatient 
clinic his pain began in 1999 after the fall.  He told the VA 
physician in January 2006 that his back pain began in 1987.  
For that reason the veteran's statements are not credible and 
therefore of little probative value.  

The Board noted the diagnoses of current lumbar pathology by 
the Workmen's Compensation physician, Dr. L.  She attributed 
some of the current pathology to trauma.  The trauma to which 
she related the current low back symptoms was the motor 
vehicle accident, not the fall in November 1999.  In fact her 
report does not even include the history of the fall in 
November 1999.  

There is no competent evidence of record which demonstrates 
the veteran's current low back disorders were either incurred 
or aggravated in service.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The preponderance of the evidence is against the 
claim for service connection for a low back disorder.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


